DECISION
The application of the above-named defendant for a review of the sentence of 20 years for Count II; plus 10 years for weapon; consecutive; plus 30 years for Count I to run concurrently to the above imposed on June 8, 1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Board reviewed the District Court file very carefully and feels under the circumstances as set forth in the Court Findings, the sentence imposed was *10justified.
DATED this 18th day of January, 1983.
We wish to thank Dan McKay, of the Montana Defender Program, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan